FILED
                             NOT FOR PUBLICATION                             JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDRIAN SUTHENO,                                 No. 08-72327

               Petitioner,                       Agency No. A098-807-364

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Andrian Sutheno, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

       The record does not compel the conclusion that Sutheno established

extraordinary circumstances to excuse his untimely asylum application. See

8 C.F.R. § 1208.4(a)(5); Dhital v. Mukasey, 532 F.3d 1044, 1050 (9th Cir. 2008).

Accordingly, we deny the petition as to his asylum claim.

       Substantial evidence supports the BIA’s finding that Sutheno’s experiences

in Indonesia, including the bombing of his church, did not rise to the level of past

persecution, see Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009).

Substantial evidence also supports the BIA’s finding that Sutheno failed to

demonstrate a clear probability of future persecution because, even as a member of

a disfavored group, he did not establish sufficient individualized risk. See Hoxha

v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003). Accordingly, Sutheno’s

withholding of removal claim fails.

       Finally, substantial evidence supports the BIA’s denial of CAT relief

because Sutheno failed to establish it is more likely than not he will be tortured

upon return to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.


                                           2                                    08-72327